                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                    LAFAYETTE DIVISION

 SUSAN MICIOTTO                                   *     CIVIL ACTION NO. 6:19-CV-00735


 vs.                                              *     JUDGE TERRY A. DOUGHTY

 HOBBY LOBBY STORES, INC.,                        *     MAG. JUDGE PATRICK J. HANNA
 ET AL.
                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections filed with this Court, and, after a de novo review of the

record, finding that the Magistrate Judge’s Report and Recommendation is correct and that

judgment as recommended is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claims against

Defendants Allen Calais and Michelle Savoy are DISMISSED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Remand [Doc. No. 5] is

DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s claim for attorneys’ fees is DENIED.

       Monroe, Louisiana, this 20th day of August, 2019.


                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
